


110 HR 3418 IH: Employee Educational Assistance Act of

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3418
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Levin (for
			 himself, Mr. English of Pennsylvania,
			 Mr. Stark,
			 Mr. Sam Johnson of Texas,
			 Mr. Lewis of Georgia,
			 Mr. Weller of Illinois,
			 Mr. McNulty,
			 Mr. Porter,
			 Mr. Pomeroy,
			 Mr. Blumenauer,
			 Mr. Abercrombie,
			 Mr. Ackerman,
			 Mr. Bachus,
			 Mrs. Blackburn,
			 Ms. Bordallo,
			 Mr. Cuellar,
			 Mr. Davis of Illinois,
			 Ms. DeGette,
			 Ms. DeLauro,
			 Mr. Dingell,
			 Mr. Ehlers,
			 Mr. Etheridge,
			 Mr. Gilchrest,
			 Mr. Gene Green of Texas,
			 Mr. Hinchey,
			 Mr. Holt, Mr. Honda, Ms.
			 Hooley, Mr. Kildee,
			 Ms. Zoe Lofgren of California,
			 Mrs. McCarthy of New York,
			 Mr. McGovern,
			 Mr. Paul, Mr. Price of North Carolina,
			 Ms. Slaughter,
			 Ms. Sutton, and
			 Mr. Wexler) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To provide for a permanent exclusion from gross income
		  for employer-provided educational assistance.
	
	
		1.Short titleThis Act may be cited as the
			 Employee Educational Assistance Act of
			 2007.
		2.Exclusion for
			 employer-provided educational assistance made permanentSection 901 of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 shall not apply to section 411 of such
			 Act.
		
